ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Vigil Contracting, Inc.                      )      ASBCA No. 58391
                                             )
Under Contract No. W912L5-11-C-0002          )

APPEARANCES FOR THE APPELLANT:                       Charles M. Asmar, Esq.
                                                     David A. Edelstein, Esq.
                                                      Asmar, Schor & McKenna PLLC
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Ildiko Szentkiralyi, JA
                                                    Brian E. Bentley, Esq.
                                                    CPT Anthony F. Schiavetti, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The parties having advised the Board that they have settled this appeal, and having
furnished the Board with a copy of their settlement agreement, this appeal is hereby
dismissed with prejudice, subject to reinstatement only in the event that the agreed
settlement is not consummated.

       Dated: 5 September 2014


                                                 ALEXANDER YO
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58391, Appeal of Vigil Contracting,
Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals
                                                                                             I
                                                                                             t